Citation Nr: 1527579	
Decision Date: 06/27/15    Archive Date: 07/07/15

DOCKET NO.  09-21 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression, depressive disorder not otherwise specified, and adjustment disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to August 1978.  
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 RO decision which, in pertinent part, determined that new and material evidence had not been submitted to reopen service connection for depression.

In June 2010, the Veteran testified at a video conference hearing held before a Veterans Law Judge.  A copy of the transcript is of record.

In a July 2010 decision, the Board denied the reopening of service connection for depression.  The Veteran appealed the Board's decision for this issue to the United States Court of Appeals for Veterans Claims (Court).  By order dated January 2011, the Court granted a Joint Motion for Remand, vacated the July 2010 Board decision, and remanded the case for compliance with the terms of the Joint Motion.

In an April 2011 decision, the Board reopened the claim and remanded for additional development and adjudicative action.  The case was returned to the Board for appellate review and remanded in October 2012 for an additional Board hearing, upon the Veteran's request, because the Veterans Law Judge who conducted the June 2010 hearing was no longer available to consider the appeal as an individual member of the Board.  

In March 2013, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  The Board remanded the matter in January 2014 and September 2014 for further evidentiary development.  

Although some of the requested evidentiary development was accomplished, some was left unaccomplished; thus, the Board regrets that another remand is necessary. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In cases involving service connection, medical records proximate to service can often prove very helpful to a Veteran's claim, especially in cases such as this one, where the service treatment records are essentially silent as to any of the claimed disabilities, and where the earliest post-service treatment records are dated many years after service.  Additionally, VA medical records are deemed to be constructively of record in proceedings before the Board and must be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Careful review of the Veteran's voluminous electronic claims file reveals that the earliest mental health treatment records available for review are dated in 1983, approximately five years after the Veteran's discharge from service.  They are from the Tinley Park Mental Health Center, and they reflect that after the Veteran was stabilized at that facility, his care was transferred to the North Chicago VA Hospital.  Records from that facility have also been obtained and they reflect that the Veteran was discharged from that facility against medical advice in April 1983 and June 1983.  

In September 2014, the Board remanded to obtain copies of these records and any further records pertaining to the Veteran from four other VA medical facilities.  Of the records obtained, the earliest records, besides the 1983 Tinley Park ad North Chicago records, are dated in 1997.  At that time, he indicated to his care providers that he had not had any depressive symptoms in over ten years.  

At another point in the record, he makes reference to having spent time in prison.  He has never provided a release of information form for prison mental health records, or indicated with further specificity when and where he was incarcerated.  Therefore, he is advised that if he wishes to have VA consider any mental health records generated in connection with his prison service, or in connection with any criminal conviction, he should work with his representative to identify the relevant sources so that VA can assist him in obtaining these records for review.

Governing law and regulation requires that VA will make as many requests as are necessary to obtain relevant records from a Federal Department or Agency.  VA will end its efforts to obtain records from a Federal Department or Agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which the VA may conclude that no further efforts are required include those in which the Federal Department or Agency advises VA that the requested records do not exist or the custodian does not have them.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Review of the development accomplished upon remand shows that records were requested from all VA facilities identified.  Two of the facilities also provided the requested certification that the archives had been searched and that all available records pertaining to the Veteran had been provided.  

The RO is required to fully complete the development ordered by the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

The Jesse Brown VA Medical Center has provided records dated from 1998 to 2005, but has indicated that they needed more time to search for archived records pertaining to the Veteran.  Thus, any outstanding records from this facility should be added to the Veteran's file upon remand as well.  

The Hines VA Medical Center has provided records pertaining to the Veteran dated between 2000 and 2004, but has not provided any certification that the archives were searched or that there are no other available records pertaining to the Veteran.  Stegall.

Regardless of whether any further medical evidence is obtained pursuant to these requests, the Board deems that another opinion is required in this case.  New evidence, to include the 1983 hospital reports and the Veteran's own report of having had no symptoms for a decade prior to 1997, is highly relevant and should be reviewed by an expert in the context of the entire evidence of record.  

The Veteran's case is a complex one, and his own reports of many facts over the years have conflicted with one another.  Several of the medical experts who have reviewed his records have commented that he has difficulty being truthful.  Especially in the context of a claim for monetary benefits such as this one, it is essential that any medical opinion be as fully informed and objective as possible.  One VA examiner has already recused himself from further review of this difficult case, as he explained he had developed a very negative and distrustful counter-transference toward the Veteran, in part based upon the Veteran's dissembling and unreliability.  

In sum, after obtaining any additional medical records, the Veteran's file should be returned to the psychologist who provided the VA examination and opinion in July 2014, for an addendum informed by the additional medical records reflecting his state of mind proximate to service, as well as by the other evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment, both hospital records and outpatient treatment records, afforded to the Veteran at the Jesse Brown VA Medical Center from 1978 to 1998, for inclusion in the Veteran's claims file.  All archived records should be retrieved from storage.  IF no records are found, the responsible records custodian must certify that the requested records do not exist or that the custodian does not have them.

2. The RO should obtain all records of VA medical treatment, both hospital records and outpatient treatment records, afforded to the Veteran at the Edward Hines, Jr. VA Hospital from 1978 to 2000 for inclusion in the Veteran's claims file.  All archived records should be retrieved from storage.  IF no records are found, the responsible records custodian must certify that the requested records do not exist or that the custodian does not have them.

3.  AFTER obtaining the above-requested VA records, or ascertaining that none exist, the Veteran's claims file should be returned to the VA examiner from July 2014 (or an equally qualified examiner if she is no longer available), to obtain an addendum nexus opinion, with consideration of the medical records that were received after the prior opinion, especially those from VA dated in 1983 and those from VA dated in 1997-98 when it appears he sought treatment from VA and he provided a history of his mental health symptoms and treatment.  

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


